Case 5:15-cr-00024-DAE Document 19 Filed 03/05/19 Page 1 of 1

6/'7/2011 Waiver ofDetention Hearing

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONI() DIVISION
United States of America §
vS. § No; sA; 15-c3500024(1) DAE
(1) JU.ELII Man\lel MunOZ-Ellevano §

WAIVER OF DETENTION HEARING

At the initial appearanee, the government requested that l be detained Without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(i`).

I am aware of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist Which Will reasonably assure my appearance
in court and the safety of the community. l know that if l Waive my detention hearing, I Will
remain in custody pending trial. By signing this Waiver of Detention Hearing l acknowledge that
I have no questions and understand my rights and the consequences of waiving those rights, and

agree to be detained without bond pending trial.

5 15a /fi

'. . a ` h fn
Date MM
5 151/§ Na‘“e?"/ST"/“"’;??§§“i?é?”£“? fri

Date Signature of/Attorney for I}efendant

 

 

